Case 2:17-c

20638 NPR EDS eS EPP ES PDOISR (CT CBORT
EASTERN DISTRICT CF M\CHIGAN

SOOTHERN DIVISION IU
UNITED STATES, = caseNo. (+ -aA0632

Plant ¢€, IB-QA01\ ag
NS. I ob E
(0-5/p-9) WILLIAM T PHVA S MAY 10 201
Defend ont, ive CLERK'S OFFICE

“se ETROIT
Judge Stephen: Mus phy Ii

—____

REQUEST For Disclosure oF
INFORMATION REGARDING DEFENSE COONSEL CoNnFLICS
Cand Supper bing Memeorandum

 

De Lendant—Mev ant pro Se, Mr. Witham T,
Phillips ) FespectfullyREQUESTS that this

Cour + ORDER his Fwo CIA-appointed attornies,
Ms. Liga L. Dusyer and Mr Michael B« Skinner,
to dteclose any and all actual/potential /percewab| e
ConSlicts regardin their representation ofhim.
He Curther REQUESTS a (Nonc Pro Tunc®? )
CORCIO - type heasing US v Corcie ; 6680 F.ad
BBi, SEF (Ad Cie. | (83)[ regarding Counsel's
Current and prior Tepregentation of him.

We aloo REQUESTS anyand all available relie€.

 

Page | of \Y
Case 2:17-c

Sus ihalle ELF No. 164 filed 05/10/19 PagelD.2675 Page 2 of 16

Conflict Hearing

(Coats
EACTS |
N\r, Philips Las atrested in t+he
Northern District of New Yor K, by the FBI
pursuant +o an arrest Warrant losued
in this Division — on QF July QOVF+. En route
to Detroit, MT, Ms. Lida lL. Deoyer \NEormed him
Tnaighe was hyo CSA- appointed Counsel in
his District _ and they exchan ed emails
inne regard veing the Fetleral Bureau of
Frisons’ CORRLINGS Sus fem, While he was
housed at+-+the Federal Transter Center in
OK lalnoma City ) OK. Unterestingly ) the docket
Shows ther the Paper work Formeltzing her
appomntment was not filed unhl At Sept. 2018
Doe # 43 of the I@-Qoiae” case] Which Was
alsout VA months after his July AOIS Sentencing -)

The incidents [Sitvations that lead
Mr Philips to believe that a conflict Cs)
eyiot(s/ed) have Mostly arisen in the
Past ten (io) Months _ beginning “ust

be fore ho Joly 2018 Sentencing - However,
he would not be Surprised +o learn that
the underlyin Conflict (s) have exloted
from a on eh earlier date.

Page dQ of IH

 
Co oO:
Case 2:17-c- des. stb Por No. 164 filed 05/10/19 PagelD.2676 Page 3 of 16

“Contlict Hear Ing
© (Coat)

Neither Mo. Dwyer nor Mr Skinner
have responded +o repeoted Guenes
(telephonic jurtten /emaled) from both
Mr Phillips and his Family) as +b the notre
and Specifics o£ these conflicts and
What effects they aid /could have had on

(S Tep resentation and its g bality .

Some of these ineidents include,
bot are NOT limited to *
® Mo. Dwyes's claim that ghe never
had a case before*hind Phot she had an
ONgemg Felationship With AUSA Ms-April Russo.
Recent research of the BOP 'S LEKIsc —based
“ Electronic Low Library "TeV ealed Nat She,
has AN ON- going Case tn Front of this
Court — OS y Ragland | No , QiN5- CR- AOB00—
lwo hich began a’povt Two Years before
Mr Phillips Woas even arrested. There Was
aloo NO Cove \ioted (as Vecently as March 2014)
Showing Ms. Dwyer and Ms. "Ru S30 appear ng
On anuthin together, |
| thn \oclogure of Certain aspects of
@ Plea Negohakions and the reovlts of related
eventS thot Would have served to lower his Sentence.

Fage Bot \4

 
Case 2:17-c

eb Gasditorl eer No. 164 filed 05/10/19 PagelD.2677 Page 4 of 16

Conflict Hearing
CCeat.)

Meo.D Wwyer's ‘disappearance “/
foalore. tp meer With Mr. Phillips clucing
the Period from his change ~ pF -plea
hearing ont! the day ofthis Sentencing hearing 5

Her Va gue mention of a \con€lict"
hetween herself and asentencing Witness—
the Cother (2) of MV lafi Cag dueig lesiqnoxed
in the “dott and *Qoie"” Cases, Tes pectwely) 5

Her Coslure to aitend tein Camera,’
hearing Which Was ovtended by the AUSA,
Lotth that witness 5

Her falure to arfange Cor substitute
defense counsel to attend that hearing
(to represent Mr. Phillips and protect/preserve
Wis Tt hts /interests) >

Ner Calure to arrange for Mr. Phillips |

+o attend het hearing (in person or
Vemotelu) or at least to make an informed
and Knowledgeable choice Concerning his
Gyiendance and partic pation +
Her farlure to review a transcript
of thot hearing or make i+ anarlable
to Me Phillips, a+ ANY time 5,

 

Page U of \U
Case 2:17-d bdfasdrorb FECF No. 164 filed 05/10/19 PagelD.2678 Page 5 of 16
Con$lict H earing
© (Cont)

Her reCvoal to respond +o this
Court's Bosne nquiry durin Sentencing
Cus. Bostic SF F.3d S65(LuGr, oot]
by telling Mr, Phill\ps that she Could not
Taive an o€ their mutual oloyechons |
ove with the proposed Sentence
because of her On-going / future rel abionship
Loith AUSA Mo, Russe and others in the Justice Dept. 5

Ber falure to File a notice of
Appeal , despite itbeing ciscucced ,

@ Knowing thax theu bolh agreed that the.
Sentence needed to be appealed,

Knowing hex both Mr Phillips and his
fomly had ex pressed clesires to appeal
Phe sentence, and thet sucha Notice
Needed tobe Filed in a tmely Manner —
even i$ She Could not persona! ly Prosecut]
+hay appeal 5

Her Mnowing Choice to not respond
to Pre Court, Mr Phillips, nor his family
\0\ regards tothe Jan QOId Eilin (onder
Seal) that she recerved From His Court 5

er ongoing refusal to Communicate.
@ Loith Mr.Phill\ps and his family due to some.
aque Jundiscloged & con Click ” 5

. Page 5 of \U

b

 
Case 2:17-c}-kd ass iid | REP No. 164 filed 05/10/19 PagelD.2679 Page 6 of 16

Conflict Heart ng
Ccont)

Mr, Skinner's mysterious (or least

to Mr. Philly ps) Introduction Ad his “new”
defense Counsel 5

Wis Failure to Fesepond to Mis Court
Mo Phillips , or his Family | Tegoxding the
Jan Goi sealed Gling — despite
acknowledg ing +o Mr, hillips that he had
Feceived /read/reviewed it°

Bis refvcal to reveal/discves the
Nervre or Consequences to Mr Phillips o€
Ms Vuoyer's Conflict C)>5

His Yon- Aisclosure O ¢ ONY [potential
Conf\ictCs) he might have inthis cases and

His general Failure to Communteate

With Mr. Phillips = his per ported Clrent—

or Mr Phillps’¢amily .

RELEVANT CASE LAU
Genece
The Conshtution, U.S. oNet,,o.
Provides for He “assistance. oF Counsel
Lor his (er impel] deCen[sle.” Subseq vent
Tulings , Q.g- Laflery. Cooper Soe Vd. 196
(Qoid ~acase firot brought inthis Division ,

 

 

 

Page bo of \u
Case 2:17-c

HobGpasshhorby (BOE No. 164 filed 05/10/19 PagelD.2680 Page 7 of 16

Conflict Hearing
CConk)

laws, 2-4. 1G U.S.C. $3006AR, and
Te qulations, WheVhars District's CTA
VYlan, have Provided €or the EFFECTIVE
representation o€ \ndigents , Ke

¥\ ry Phillips, through out all relevant
Proceedings, ao noted in 630064 (by) and (c).
The right to — and Gourt-obligation +o
ENsSvure — Conk lick- Cree Counse) has been
Noted in, Inter alia Wheat v US 486 U.9.15.3 (i988).
Many conflict- o€- interest cases y OG
US. Gsbaecne YUBA F.3d Lab (LmCir, AOod),
IWvolve jownt representation of multiple
(potential) defendants, But, this is not the
ONLY Source of conklict. Several Cases,
Cited below, invelve abbornies Who
Cortent 'Y lor PEVIOUS ly) . epresen +e
(potential) Qovernment isnesses ¢ Other
times i+ involves the lawyer's prior Cor
future) employ ment. E.g-, one of this
Court's Standing Orders lIL-.A. 1] Seeks
to OnvDid even We appearance, of a
Conflict regarding Caves advSaciated
Lotth tis Court's Prior te 1BAvg Aes ,
employ ment mn the U.S. AHorney '— OFQice,

 

 

Poge. $ of \u
C = . '
Case 2:17-ch bdSansonnibhe ee No. 164 filed 05/10/19 PagelD.2681 Page 8 of 16

Conflick Hear ng
CCont,)

ince Mr, Phillips does Not Cur rently
Know +he NATORE of Ms, Dwyer's (or Mr, SKinner's)
Conflicts — let+ alone the Specifics — there is
No Powt Specvlating Own the applicable
Case law. Instead Ke argues thet in ANY
Case , there 1S Case law to Suppor t him.

Out of an abundance o£ caution and
to preempt any clam that the conflict Was
harmiess, Mc. Phillips Avects this Court's
attenhsn fo US» Cocnell | [bQ F. \pp'x YOu, UID
(Iw Cr. Qoob) and Takags v Engle, 768 Fad
\Q2,1A5 (bu Cir. 1985). This Ciccut tuled in
both cases that the Conflicts Were
harmless because the conflicted Counsels
Vigorously Cross- examined +he Conflicted
Witnesses. However, in Mr Phillips’ Case,
Neither Ms. Duy er (nor substitute defense
Counsel) even ATTENDED the hearing
iMVoluing the con€lieted witness. They

did nof even review the transeriptof
thet hearing of Comment onit at

Sentenceng y onlike RUSA Ms. Rvueso Wh D
beth = Mente the hearing and commented On ie.

Page 2 of \U

 
Case 2:17-c}-bbé32 San pHEP eer No. 164 filed 05/10/19 PagelD.2682 Page 9 of 16

Conflict Hearing
(Conk)
Obi gehion te Lng vite

This Cireoit holds, a5 noted in
|DSu Krebs , FBS FQd N66 (73 (bra Cr. 19186)
that, “uwhen atrial court becomes awWwore
ofa potential Con€klict o€ interest, it Is
Oblig ated to Pursue the matter evens f
Counsel does not See USv Taylor, 6S FFA
42,44 (br Cir. 1981); US vbaRiche S49 Fad
1OBB 1095 Bn. 5 (orH Cie. \OFF).”
Tuo Years later, in Wheat 486 U.S.
at 160, the Supreme Court explained thet,
“Federal Courts hove On indep endent
\ntereet in Ensuring that criminal trials are
Condvcted wethin the ethical standards of
the profession and that legal Proceedings
Oppear fair to a\\ Who observe them. ”

Mec Philhios Wishes to make i+ clear
t+hethe does NOT beteve that Wig Court
WAS Unethcal in ANY. way nor +hat i+
Knowingly Lailed to Cvl Fill its obligations.
Anstead jhe \9 laying the blame a+ the feet of
Gee nse counsel Whose misconductand
Withhelding of InSormotion Prevented t+his

our} — and Mr. Phillips — from moKing
folly informed decisions.

 

Page GT of \Y
Case 2:17-cr

dobSe.g JuborG! OF No. 164 filed 05/10/19 PagelD.2683 Page 10 of 16

Conflict Hearing
Ccont)

Even iE it tucens ovt Hoek there were
in fact NO conllicts or ethical Violations
by defense lawyers ) the nature and
Circumstances Of Yhio Case Present at least

the APPEAR ANCE of unfartness and
\reg vlarity Which Warrants this Gurt 's attention.

Harm to Mr. Phillips
. The principal harm Was Mr. Phillips’
Inaoility +o make Unowing and infor med
Cecsiens - Uince Ne STILL does not KnoW
the nature and extent of the conflict (Ss),
i+ remouns impossible for him +o be
Folly aware of the dangers and
Consequences o£ the conflict (Ss) -+Wo
\99u es thak this Circuit emphasized WN

Osborne ,HOR Fiadat 63)-
Precedent for an Enguiry /Heacing —

 

Tur Cases, heard inthis Division,

N\vetrede the precedent for Granting OU
Curcio-type hearing When defense Counsel
has a con€lict with a potential Witness.

 

Wage LO of \4
Case 2:17-cr

hd Ga. stipe? SCF No. 164 filed 05/10/19 PagelD.2684 Page 11 of 16

Conf lic Hearing
Ccont.)

ln USy Canty No. 01-8054,
OO bU.9. Dist. LEXIS 6422 (E.D.ME 3° Nov
A006), the U-S. AHorney's Ol Lice (dur ng this
Court's tenure there) inated a Curcio - type
hearin Cor defendant Mr, Raymond Canty .
Judge tohn Corbett O'Meara granted the
hearing ~ based 6n Mr. Canty's Counsel 's
FP or GSSociation (decades earlied) boi th OV .
eo ment witness. dvd ge O'Meara Cleclined
0 recose thee abtorney Kecavse it
Was arranged that another- UNncon€Ehcted —
attorney Wovld CToss- examine, the
uriness who had the conflict.

Judge Nancy G. Edmunds Granted oO
Similar hearing in USv E\hore , No.V3- 20158,
QOS U.S, Disk. LE¥1s 102148 (EDM SAvg 2015),
Subsequent tothe Qovern ment Parsi ng &
“Successi @ representation” Conflict Claim ,

Judge Edmunds ruled that the conflict —
defense Counsel's Prior representation oF
Ov Potential trial witness—-Was +vo Gg reat to
Overcome, 50 She recused the abtorne
and required Ms. Lana Elhorr to ger new unsel .

 

Page IW oF \4
Case 2:17-cr

Agu dadg? Bcr No. 164 filed 05/10/19 PagelD.2685 Page 12 of 16

Conflict Heart
(Cent) "9

NoN- WAWER OF ATTORNEY -CUENT PRIVILEGE

Mo Phillips believes Wig Communications
Lwith defense counsels —and the associated
Wor kproductS— will remain ConGidential ag
Per Fed. R. Evid. 501 and 502.15 16 becavse
he is Nether Knowingly nor intentiolly
Wawenghis mT ats to al\ €orms o & privilege
Wwoluing these. [ awyers,

Pawilege has been found +0 Survive even
the death ofa cl ent, SUch as the Janvary AOIF
Mourcderof co-defendant Mr, Christian Maire
(as noted in the sealed Filing), and even
When ib involves @ Criminal Case, as Noted in
Swidler& Berliny. US 524 V.9. 399, 40841998).
TheveSore, it Should certainly Survive the
Abandonment of MeVPhillps jana his CAuSe,
buloth defense attornies — even i€ they
ot relieved of thew duties to represent him.

 

 

Becavoe Homphreus, 4 utchesen Ne
Moseley v- Donovan, H55F.9d LAU, 1214
Clom Cir. 185) holds 4+ hat, “the Facts
Underlym She comm Une cahionky ARE
digclose \e, Mn Phillis does Not obyect

to the chioclesure of merely “underlying facts.”

 

Page (2 of LY
Case 2:17-cr

. c , a ;
ok apvs He Scr No. 164 filed 05/10/19 PagelD.2686 Page 13 of 16

Conflict
Coon.) “ey

Being pro se and Unskilled in the lau,
he Wishes to assert AN ofFhis rights ,

in cluding those NdTetphaty mentioned

herein — and even thease unknown to him—
a+ hig bme.

CONCLUSION and PRAVER
Based on everything herein , €or
Good cavee Shown, and in the interesto€ fairness
ind porice Ur. Phillps asgi¢g that his
REQUEST be qrambed and thathe recewe %

— An Order reqviring defense lawy ers,

Mo, Dusyer ond Mr.SKinner, to reveal to this
Court —and Mr. Philhps — (underseal, 1€ necessary)
al\ actual/potential ConSlicts tak might extot/
arige in their representation of him in the
Past Present, and/p- fotvre.

—> A Nearin Cnune Plo tyneZ) regording
the conthets tyotental or actual) Whether
following the oteps lietedin OS v Rodre quez.,
Le F.ad (30,\36-34 (Ad Cir. \AFA) or another format +
and

 

Page (3 of \u
Case 2-17-cH Oedy- here ECF No. 164 filed 05/10/19 PagelD.2687 Page 14 of 16

Conllier Hear ng
(cent)

— Any and aN other aNoalable relve’.

Respect Cully Submitted,

(, May 2AOVG Ly

Me Willem). Phill: P2) prese
F U8L4~053.
PO Box 1000, Oh sulle, NY 10963

CERTIFICATE OF SERVICE AND MAILING
Vers early in the. morning of Monday ) b May 3019,
LT delwered. this Sling —in aproperly addressed
envelope voith the Correct, pre-Pa d Postage ok ixed -
to Prison legal mai\ Sta€¢ For fling withthis Court.
IL Know hak when-me ClerK Scans it nto the
CMlEck a\\ parties land beth defense Counsels)
Will receive Service Via NE Fs.

DECLARATION

TL have read and understood everyth ng
w his Cling and declare under Penalty of
Pecergpas per 28 USC §IFYG, thatit 15

ve ANd Corfecr.
( May QAO\F- Oo

Mr. WilhamT. Phillips, pro Se
Page \Y of (4

 

 
Case 2:17-cr-20632-SJM-DRG ECF No. 164 filed 05/10/19 PagelD.2688 ~Pafe 15 Gf ‘a TJ

Deax Clerk

VP lease Confirm Fecept
of +his Filing, When it Was
Scanned In, and that all

\awuers Cparticularly Ms, Duyer
and MgSknner) received Copies HEE.

Aloo please. moke Sure
MY MoM 12 listed AS an
“interested party “So She Gers
Copies Of all filings . (T have
asked her +0 Call Your office
Idiwth her email address.)

Thank You | VFA _—

WilhamT. Phillips

FA4B64OSQ
VO Boy 1000, Oh Svtlle NY 10463 -i00.

_ eee

 
USA FIRST-CLASS

-- Theodore Levin BLDG
231 West Lafayette Bivd
Detroit, Mi 48226

US District Court
United States

Fifth Fioor

N
0
°
<
©
= 00
x
N
an
v

 
